

117 HR 4257 IH: Cameras in the Courtroom Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4257IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Connolly (for himself, Mr. Quigley, Ms. Norton, Mr. Nadler, Mr. Cicilline, Mr. Johnson of Georgia, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo permit the televising of Supreme Court proceedings.1.Short titleThis Act may be cited as the Cameras in the Courtroom Act.2.Amendment to title 28(a)In generalChapter 45 of title 28, United States Code, is amended by adding at the end the following:678.Televising Supreme Court proceedingsThe Supreme Court shall permit television coverage of all open sessions of the Court unless the Court decides, by a vote of the majority of justices, that allowing such coverage in a particular case would constitute a violation of the due process rights of one or more of the parties before the Court..(b)Clerical amendmentThe chapter analysis for chapter 45 of title 28, United States Code, is amended by adding at the end the following:678. Televising Supreme Court proceedings..